Citation Nr: 0012046	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $10,548.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1997 decision of the 
Committee on Waivers and Compromises at the VARO in Columbia, 
which denied the veteran's request for entitlement to waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $10,548 on the basis that the veteran, in 
applying for pension, had misrepresented his total income.  
The veteran filed an NOD in October 1997, and the RO issued 
an SOC in February 1998.  The veteran filed a substantive 
appeal in March 1998.  In January 2000, the veteran and his 
spouse testified before the undersigned Member of the Board 
during a Travel Board hearing at the RO.  


FINDINGS OF FACT

1. The veteran failed to report income earned by his spouse, 
resulting in an overpayment of improved pension benefits.

2. The veteran's overpayment, in the amount of $10,548, did 
not result from fraud, misrepresentation, or bad faith on 
the part of the veteran.  

3. The veteran is totally disabled for employment purposes, 
and suffers from an organic delusional disorder and 
seizures which adversely affect his ability to understand 
financial matters.  

4. In balancing the relative faults involved in the creation 
of the overpayment debt, the Board finds that VA should 
have more closely reviewed the veteran's statement of 
income and net worth, in the context of his previous 
documented failures to properly report his wife's income, 
before awarding pension.

5. Failure to repay the overpayment of improved pension 
benefits would not result in unfair gain to the veteran.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $10,548 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
treated at the VA Medical Center (VAMC) in Columbia in 
February and March 1983 for Epstein-Barr virus encephalitis 
and a secondary seizure disorder.  A subsequent 
neuropsychological test, conducted at the VAMC in April 1983, 
revealed that the veteran was functioning in the mentally 
retarded range of overall intelligence.  However, the pattern 
of his deficits suggested that his pre-illness functioning 
had been higher.  The test results were noted as suggestive 
of bilateral frontal and temporal lobe impairment.  The 
veteran was noted to have gaps in his abilities such that he 
had difficulty with simple verbal/performance tasks, but he 
could still continue to accomplish more complex tasks.  In 
addition, the veteran was also found to have marked memory 
deficits.  The examiner reported that whether these deficits 
were reversible or permanent would be best determined by 
further assessment.  

In a Rating Decision of September 1984, the veteran was 
granted a permanent and total disability rating for purposes 
of non-service-connected pension benefits, effective from 
January 1983.  After the veteran provided information as to 
income and net worth, as well as evidence pertaining to his 
spouse and dependent children, pension benefits were awarded, 
effective in October 1984.

In June 1986, the veteran was notified by letter from the RO, 
that his pension benefits had been discontinued effective 
December 26, 1985, as a result of his being incarcerated in 
prison.  In October 1986, the Committee on Waivers and 
Compromises (the Committee) denied the veteran's request for 
entitlement to waiver of an overpayment of $717.67.  The 
veteran subsequently appealed that decision.  

In January 1988, the Board confirmed the Committee's October 
1986 decision, which precluded waiver of recovery of an 
overpayment of improved pension benefits of $717.67.  Waiver 
was denied on the basis that the veteran had committed 
material fault in failing to notify VA of his incarceration, 
despite having received notice, with his pension award, that 
incarceration for a felony for a period in excess of 60 days 
would require termination of his pension.

Thereafter, in May 1988, the veteran was found eligible to 
receive non-service-connected pension benefits, effective 
from November 1986.  

In December 1989, the veteran submitted to the RO a VA Form 
21-0517 (Improved Pension Eligibility Verification Report).  
On this report, the veteran's spouse was noted to have earned 
$8,800 for the period November 1988 to October 1989, and her 
future earnings for the period November 1989 to October 1990 
were estimated to be $9,000.  

In May 1990, the veteran was notified by letter from the RO, 
that his pension benefits were being discontinued due to his 
family income/net worth.  The effective date of the 
termination was noted as November 1, 1988.  In July 1990, the 
veteran submitted to the RO a VA Form 4-5655 (Financial 
Status Report).  It was noted in the form that the veteran's 
spouse was working as a teacher.  

Subsequently, in an October 1990 Report of Contact (VA Form 
119), the RO noted that the veteran's spouse had begun 
working as a school teacher, and had received her first 
paycheck the second week in September 1989.  Her gross pay 
was reportedly $700 per two-week period.  That same month, 
October 1990, a decision by the Committee determined that the 
veteran had a lesser degree of fault in the creation of a 
$3,553 overpayment, due to his receipt of misinformation from 
a VA employee about the necessity of reporting his wife's 
income with respect to his pension benefits.  The veteran was 
also noted to have indicated that he did not know that his 
spouse's earnings had an effect on his entitlement to 
benefits.  The Committee found that requiring the veteran to 
repay the overpayment debt would be against equity and good 
conscience.  

Thereafter, in February 1994, the veteran filed a VA Form 21-
527, in which he reported that his family income was based 
solely on Social Security benefits, with his wife and three 
children each receiving $77 per month, and he in receipt of 
$499 per month.  In reviewing that form, the Board observes 
that it was clearly completed hastily, with the answers in 
several information blocks filled out merely with the 
notation "See C-file."  In the income blocks for the 
veteran and his spouse, other than the amounts for Social 
Security benefits, there were simply zeros connected by 
lines.  The form was signed by the veteran.

In March 1994, the veteran underwent a series of medical 
examinations for VA purposes.  He was found to suffer from 
both organic delusional disorder and schizophrenia.  An 
examiner noted that it did not appear that the veteran was 
competent to handle his finances for VA purposes without the 
assistance of his wife.  

In an April 1994 rating decision, the RO noted that the 
veteran's qualification for non-service-connected pension 
benefits was still valid, and the previous September 1984 
rating decision was confirmed and continued.  Later that 
month, the veteran was informed that he had been found 
entitled to pension benefits, effective March 1994, based, in 
part, upon his wife's having no earned income.  The notice 
letter advised the veteran that he must notify VA of any 
family income, from any source, because his continued 
entitlement was contingent upon the amount of such income. 

In September 1995, the veteran was notified by letter that 
his pension benefits were being reduced, effective December 
1994, as a result of his Social Security entitlement being 
larger than had been previously reported.  

Subsequently, the record reflects the RO receiving from the 
veteran a Decision Reply Form, dated in January 1997, which 
the RO had sent to him.  The form indicated that the veteran 
having received a letter from the RO earlier that month, 
although no letter is of record.  In returning the form, the 
veteran requested that his pension benefits not be stopped 
until he had had a hearing and a decision had been reached in 
his case.  In April 1997, the veteran was notified by letter 
from the RO that his pension benefits were being terminated 
effective March 1994, because his spouse had earned income of 
$23,058 from the Charleston County School District in the 
year 1994.  He was subsequently advised that an overpayment 
of benefits had resulted, and must be repaid.

In May 1997, the veteran submitted a statement to the RO, in 
which he noted, in particular, that he did not realize that 
he had needed to report his spouse's income with respect to 
eligibility for pension benefits.  The veteran indicated that 
he was unemployed and incapable of holding a job, and that he 
and his family were in great financial debt.  He also noted 
that two of his children were in college and his wife was 
going back to school.  In addition, the veteran reported that 
he was searching for a home for his family, but due to a low 
combined income and high debt ratio, he had been denied home 
loans.  He requested a waiver of his overpayment debt, on the 
grounds of his having made a mistake in reporting income, and 
that it would be a financial hardship to repay.

In a July 1997 decision, the Committee determined that the 
veteran had misrepresented his total income by not reporting 
his spouse's salary.  The Committee further noted that the 
veteran had been granted a prior waiver of debt in October 
1990, based on the fact that he had reportedly not known that 
his spouse's income was countable for VA purposes.  In 
addition, he had failed to submit a Financial Status Report 
in support of his request for waiver.  Accordingly, the 
Committee denied waiver of the veteran's overpayment debt, in 
the amount of $10,548.  He was so notified by letter in 
August 1997.

Thereafter, the veteran initiated an appeal of the 
Committee's decision, and, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in March 1998, his spouse reported 
that the veteran's medical condition impaired his judgment, 
and that he did not understand anything that he had done.  
She noted that she had questioned the veteran about the 
pension benefits matter, and that he truly believed he 
deserved the benefits he had received.  Furthermore, the 
veteran's spouse indicated that the veteran did not think or 
act like the average person.  She asserted that he could not 
afford to repay the debt to VA, and that she and the veteran 
were living in a mobile home park and struggling to send 
their two sons to college.

In January 2000, the veteran and his spouse, assisted by 
their accredited representative, testified before the 
undersigned Member of the Board during a Travel Board hearing 
at the RO.  The spouse reported that the Social Security 
Administration (SSA) had determined the veteran to be 
permanently and totally disabled, and that agency had 
appointed her as his fiduciary.  She also reported that she 
had known that the veteran was receiving a check from VA, and 
had been told by the veteran that the money was warranted 
based upon his military service.  The spouse testified that, 
not knowing that much about the VA's compensation and pension 
benefits programs, she had believed the veteran.  
Furthermore, the spouse stated that the veteran suffered from 
seizures, was very forgetful, and was sometimes hard of 
hearing.  

Under questioning by the undersigned Member of the Board, the 
veteran discussed the circumstances when he filed the 1994 
Income, Net Worth, and Employment Statement which had led to 
his being overpaid pension.  He testified that, having been 
dropped off by his wife, he had gone, alone, to the "C&P" 
(Compensation and Pension) desk at the VAMC in Charleston, 
and that the employee there had helped him with the pension 
claim form.  The veteran said he told the person there that 
"everything is the same", and was not asked any other 
questions.  He said, "They just went on what they had, what 
they had, from the previous whatever went on and that's what 
I signed."  See transcript, at 15.  The veteran's wife 
testified that she had not been involved in completing the 
form.

In February 2000, the veteran's representative submitted 
correspondence from the veteran's wife, and information from 
the Social Security Administration, in support of the appeal.  
In essence, these materials verified the amounts of SSA 
benefits paid to the veteran, and confirmed his wife's 
averment that she had been recognized, in a fiduciary 
capacity, to receive the SSA checks on behalf of the veteran.

II.  Analysis

A veteran who served in the active military service for 90 
days or more during a period of war, who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's own willful misconduct, is 
entitled to pension payable at the rate established by law, 
reduced by the veteran's countable annual income from all 
sources, including Social Security benefits and the annual 
income of members of the veteran's family.  38 U.S.C.A. 
§ 1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.271 
(1999).  Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. §§ 3.3(a)(3), 3.23 
(1999); 38 U.S.C.A. § 1521(a).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  


The veteran contends that a waiver of recovery of the 
overpayment in question is warranted.  He asserts that he was 
unaware that he was required to report his spouse's earnings 
when filing an application for improved pension benefits.  In 
addition, the veteran argues that there was never an attempt 
by him to commit fraud or misrepresentation, that he is 
financially unable to repay the debt due to an extremely 
limited income and expenses to educate his children, and that 
to require him to do so would result in severe financial 
hardship.  

A review of the record reflects that the veteran was 
initially paid improved pension benefits beginning in March 
1984.  In a letter to the veteran in April 1994, the RO 
reported that it was terminating his pension benefits because 
there was evidence, in the form of a report, that the 
veteran's spouse had earned income of $23,058 from the 
Charleston County School District in the year 1994, which had 
not been previously reported.  While neither the veteran nor 
his spouse has contested this reported income figure, there 
is no copy of such a report of wages of record in the claims 
file.  It was subsequently determined that an overpayment of 
$10,548 had been improperly received by the veteran.  

Pursuant to statute, at 38 U.S.C.A. § 5302(c), a finding of 
fraud, misrepresentation, or bad faith will preclude a grant 
of waiver of recovery of an overpayment.  "Thus, a negative 
determination as to whether there is an indication of fraud, 
misrepresentation or bad faith must be made before the 
elements involved in the determination of whether recovery 
would be against equity and good conscience may be 
considered."  See Ridings v. Brown, 6 Vet.App. 544, 546 
(1994); 38 C.F.R. § 1.965(a).  In its July 1997 decision, the 
Committee found that the veteran had misrepresented his total 
income by not reporting and counting his spouse's salary as a 
teacher.  The Committee noted that the veteran had previously 
been granted a waiver on a prior overpayment in October 1990, 
and was at that time put on notice that his spouse's income 
was countable for VA purposes.  Thus, the essence of the RO's 
denial of waiver was its finding that the veteran should have 
known better than to sign an income and net worth statement 
which did not include his wife's income.

The Board finds, after reviewing the facts and circumstances 
of this case, that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  In reaching this 
conclusion, we concur with the Committee with respect to the 
fact that the veteran was legally put on notice that his 
spouse's income was countable for VA purposes.  However, we 
are also aware that the veteran has limited cognitive 
faculties and suffers from organic delusional disorder, 
schizophrenia, and a seizure disorder.  As early as April 
1983, a neuropsychological evaluation of the veteran revealed 
that he functioned in the mentally retarded range of overall 
intelligence, and that he suffered from marked memory 
deficits.  Although the record does not reflect that the 
veteran has been rated as incompetent for purposes of receipt 
of VA benefit checks, a VA examiner in March 1994 noted that 
it did not appear the veteran was competent to handle his 
finances for VA purposes without the assistance of his wife.  
Furthermore, the veteran's wife reported, in a March 1998 VA 
Form 9, that the veteran did not think or act like an average 
person.  Furthermore, SSA has recognized the veteran's wife 
to receive his benefits from that agency in a fiduciary 
capacity.

Therefore, in view of these facts, and granting the veteran 
all benefit of the doubt, we find that the evidence does not 
reflect that he intentionally misrepresented his family 
income when applying for pension benefits.  We find credible 
his sworn testimony, at the hearing before the undersigned, 
to the effect that a VA employee completed the VA Form 21-527 
for him in February 1994, and that that employee did not 
specifically inquire about any salary or other income which 
might have been earned by his spouse.  Having questioned the 
veteran at the hearing, we believe that, although he was 
previously informed about the need to report his wife's 
income, his mental disorder creates impairment of memory and 
judgment such as to prevent him from providing such legally 
significant information without close assistance.  It is not 
apparent to the Board that the veteran knowingly 
misrepresented his income in this instance, given his mental 
handicap.  This does not mean that he may not be found at 
fault in the creation of the debt, but merely indicates that 
the acts which led to its creation do not meet the high 
degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  See 38 C.F.R. § 1.965(b) 
(1999).  

The remaining question, therefore, is whether the Secretary 
of Veterans Affairs should grant a waiver of the veteran's 
debt to the Government.  Under 38 U.S.C.A. § 5302(a), "There 
shall be no recovery of payments or overpayments . . . of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience."  Thus, given that we 
find no indication of fraud, misrepresentation, or bad faith 
on the part of the veteran in the creation of the 
overpayment, we must next determine whether recovery of the 
overpayment would be against equity and good conscience.

"The statutory phrase "equity and good conscience" does 
not, however, stand in isolation."  See Smith v. Derwinski, 
1 Vet.App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965(a).

The Board has carefully reviewed the entire record, to 
include the veteran's contentions, his and his spouse's 
testimony, and the applicable law and regulations.  As has 
been noted above, the veteran has contended that he was not 
aware that his spouse's income was countable for VA purposes.  
His spouse has reported that the veteran does not act or 
think like the average person.  When we look at the 
longitudinal record in this case, consideration must be given 
to the veteran's mental faculties, and his apparent inability 
to comprehend what needed to be reported with respect to his 
pension benefits.  Although we are concerned that the 
veteran's wife apparently did not closely monitor his VA 
pension entitlement, we must acknowledge that she was not 
legally required to do so, since she was not formally 
recognized as a VA fiduciary (as she was by SSA).  
Furthermore, the Board is cognizant that the RO was put on 
notice in July 1990 that the veteran's wife worked as school 
teacher.  In October 1990, the RO inquired and discovered 
that the veteran's wife was receiving $700 every two weeks in 
gross pay.

The Board is struck by the fact that, despite his history of 
erroneously failing to report his wife's income, and his 
well-documented medical problems which adversely affect his 
ability to comprehend and concentrate on financial matters, 
the veteran was assisted, by VA personnel, in applying for 
reinstatement to the pension rolls without careful inquiry 
into his financial status.  We have no way of discerning 
whether a review of the veteran's claims file was undertaken 
prior to the decision in April 1994 granting a resumption of 
pension benefits, but the Board believes such an undertaking 
would have raised serious questions about the veteran's 
reported income figures as indicated on the VA Form 21-527.  
Moreover, the form does appear to have been completed 
quickly, and by someone other than the veteran, albeit his 
signature appears thereon.  While it is obviously laudable 
for VA employees to assist veterans in filing their claims, 
it is also the responsibility of such personnel to attempt to 
insure the accuracy of information provided in that process.  
Similarly, although the person assisting the veteran at the 
Charleston VAMC did not have ready access to the claims file, 
which was probably secured at the VARO in Columbia, the 
records in the claims file should have been taken into 
account before the decision to grant pension was made by the 
RO.

In any event, the veteran has been found both by the RO and 
the Social Security Administration to be unable to sustain 
gainful employment because of his disabilities.  The veteran 
has reported that his family has incurred a great amount of 
financial debt; that he has two children in college, both of 
whom are reportedly living at home; and that his family 
exists on his wife's income of $28,000 a year, plus 
additional Social Security benefits.  We recognize that the 
family income is well above the poverty level.  However, 
waiver of this debt would enable the veteran and his wife to 
stabilize their financial situation and complete the 
education of their children.

In the Board's opinion, the facts and circumstances in this 
case, including the minimal fault on the veteran's part, as 
well as his apparent mental incapacity, indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The Board, therefore, is of the opinion 
that equity and good conscience support the grant of a waiver 
in this case.  


ORDER

Entitlement to a waiver of recovery of the overpayment of 
pension benefits in the amount of $10,548 is granted.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

